Title: To George Washington from Battaile Muse, 12 January 1786
From: Muse, Battaile
To: Washington, George



Honourable Sir,
Berkeley County January 12th 1786

I received your Favours dated December the 4th and 16th and I shall Endeavour to Comply with the Contents. Your Tenants in Fauquir has behaved Very Ill Since I wrote you, Several has run away altho I was with them and Told them To be Industrious and that you would give them a reasonable Time to Pay their arrears of rents. about Christmas two run away—one a Poor Man, the other was able—which was Abner grigg that owed £30—I followed Him four days and Took him with and officer—with a writ as He secrited His Effect after I Took Him by writ He agreed To Give a replevey Bond in which I have got good Security—in consequence of his Leaving the Lott I advertised it To rerent but allowed him Ten days to go and see whether you would allow Him To return To his Place, since which he has return’d and sayes he defies you or my self to dispossess Him This fellow is a great Villain from His Conduct I Judge Him; I wish you Could make and Example of Him—which business may rest untill I See you in april. Abner Griggs Lott No. 8. Should this man Come to you you’ll Know him, I shall Shew him no Favour as He has behaved So Ill.
The Vacant Lotts I advertised To rent for the present year, or on Lease for Ten Years. I do not Expect To rent them this year—if I can I will, or rent them on Lease if I can get a Tenant that will give the Value than can be depended on. In consequence of the Tenants running away I have Issued a warrant to Distress those that are able To bear it, what is done I cannot say as I came away before the officer Could go to do the business and I was in pursuit of Grigg whome I was happy To Ketch for Example To others. I do not Expect to collect but a small Propotion of the rents by april—but I certainly Shall do every thing in my Power To reason the Tenants to their duty—I have already given notice to Every Man To Provide Payment by the First day of February

and it’s my opinion that unless they Pay in a reasonable Time that they ought To be distressed I have from Experience Found it To be necessary—Nevertheless I shall not do it in Berkeley and Frederick untill I See or hear From you unless in Cases of Necessity—your business is New To me—Time will make and amendment—in April I shall make a return of Every Tenemant—and its Sittuation as Far as I can do it—and will use my Endeavours To bring Every Tenant To a Sence of his duty—Please To inform me Whether Mr Ariss is to Pay the Taxes of the Land or reather in what manner I am to Fill up a Lease, He says He is To have the place during His & His Wifes Life on the same Terms Mr F. Whiteing has his Lease, on Paying £60 in-Stead of £50 this business He wants done next spring To have his Lease. you will observe by the Inclosed that I had started a waggone the 10th of D⟨ecr⟩ In order to have your Butter down by Ch⟨rist⟩mas, but the bad roads stopt the waggone about Leesburg, and it has not been in my Power To set His off again untill Now. if you do not approve of the butter I shall be much oblige To you To contrive it To Mr Wales, that I may call for it their. I am Sorry any Man should Loose by a Contract made with me, I hope that the goodness of my wheat will Save you in the price, I have the Quantity out but the roads are not Passable I beg Sir you will Excuse any Imperfectness In my writeing as I am Hurried by the waggoner & write by Candle Light—as Soon as I hear From the Fauquier Sheriff I shall Inform you—I am Honourable Sir Your Obedient Humble Servant.

Battaile Muse

